Court of Appeals
                            Sixth Appellate District of Texas

                               JUDGMENT NUNC PRO TUNC




Ronnie Ray Dugan, Appellant                              Appeal from the 336th Judicial District
                                                         Court of Fannin County, Texas (Tr. Ct.
No. 06-12-00047-CR             v                         No. CR-11-23960).       Memorandum
                                                         Opinion delivered by Justice Moseley,
The State of Texas, Appellee                             Chief Justice Morriss and Justice Carter
                                                         participating.


       As stated in the Court's opinion of this date, we find that the motion of the appellant to

dismiss the appeal should be granted. Therefore, we dismiss the appeal.

       We note that appellant, Ronnie Ray Dugan, has adequately indicated his inability to pay

costs of appeal. Therefore, we waive payment of costs.


                                                    RENDERED SEPTEMBER 7, 2012
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE



ATTEST:
Debra Autrey, Clerk